Citation Nr: 0007945	
Decision Date: 03/23/00    Archive Date: 03/28/00

DOCKET NO.  96-45 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased evaluation for chronic 
rhinitis with sinusitis, currently evaluated as 10 percent 
disabling.  

2.  Entitlement to an increased evaluation for bronchial 
asthma, currently evaluated as 10 percent disabling.  

3.  Entitlement to a temporary total disability rating for 
convalescence purposes based on surgery in April 1996.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's spouse


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from March 1981 to August 
1983.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  

In June 1998, the Board remanded the veteran's claim to the 
RO for additional development.  The appeal has been returned 
to the Board and is ready for further review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the veteran's appeal has been obtained by the 
RO.  

2.  The veteran's chronic rhinitis with sinusitis is 
currently manifested by complaints or seasonal occurrences 
requiring the use of over the counter antihistamines.  There 
is no showing of severe sinusitis or of incapacitating or 
non-incapacitating attacks manifested by headaches, pain and 
purulent discharge or crusting, and no finding of polyps.  

3.  The veteran's bronchial asthma is currently asymptomatic 
with no showing of dyspnea; pulmonary function tests (PFTs) 
are normal.  

4.  The veteran's septoplasty in April 1996 did not require 
convalescence for one month nor did it result in severe 
postoperative residuals.


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating beyond 10 percent for 
chronic rhinitis with sinusitis have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.96, 4.97, 
Diagnostic Codes 6501, 6513 (1996), and Diagnostic Codes 
6513, 6522 (1999).

2.  The schedular criteria for a rating beyond 10 percent for 
bronchial asthma have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1, 4.20, 4.97 Diagnostic 
Codes 6600, 6602 (1996 & 1999).

3.  The criteria for a temporary total convalescent rating 
based on a septoplasty conducted in April 1996 have not been 
met. 38 C.F.R. § 4.30 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Evaluations

As a preliminary matter, the Board finds that the veteran's 
claims are well grounded within the meaning of 38 U.S.C.A. 
§ 5107 (West 1991).  That is, the Board finds that he has 
presented claims that are plausible and capable of 
substantiation.  The Board is also satisfied that all 
relevant evidence regarding the claims has been obtained, and 
that no further assistance to the veteran is required to 
comply with 38 U.S.C.A. § 5107(a) since all relevant 
development has been conducted.  

In accordance with 38 C.F.R. § § 4.1, 4.2 (1999) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of the service-
connected disability at issue here.  Disability ratings are 
determined by applying the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule), found in 
38 C.F.R. Part 4 (1999).  The Board attempts to determine the 
extent to which the veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § § 4.1, 4.10 (1999).  Separate diagnostic 
codes identify the various disabilities.  If there is a 
question as to which of two evaluations should be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).

Service connection was granted for chronic allergic rhinitis 
with asthmatic bronchitis in December 1983, and a 10 percent 
evaluation was assigned.  This was based on service medical 
records which showed that the veteran's pre-service 
respiratory disability had been aggravated in service and on 
a VA examination report which showed that the veteran had a 
thick mucoid discharge.  X-rays revealed increased density of 
the right maxillary sinus and hypoplasia of the right 
maxillary sinus and the shenoid sinus.  

On VA examination in February 1996, the veteran reported 
having increasing symptoms.  He stated that over-the counter 
medications usually kept his sinuses dry.  
Pulmonary function tests (PFT's) showed FVC 97% of predicted; 
FEV in one second was 94% of predicted; and FEF 25%-75% was 
85% of predicted.  The nasal mucosa was noted to appear 
normal.  There were no polyps or abnormalities, and the 
central septum appeared reddish on both sides.  The sinuses 
were not tender.  The examiner found that that the veteran 
did not have any symptoms of bronchitis, and that his sinus 
symptoms were heated.  X-ray reports found, question of right 
maxillary sinusitis; the lungs were clear.  The diagnoses 
were: chronic allergic sinusitis; asthmatic bronchitis by 
history; and chronic sinusitis.  

In April 1996, the veteran underwent a septoplasty at a VA 
facility.  Three days after the procedure, it was noted in VA 
outpatient records that the veteran was doing well; in May 
1996, it was noted that the veteran was doing well and was 
stable.  

In a May 1996 letter, a private practitioner noted that the 
veteran had severe chronic sinusitis and that recent 
endoscopic sinus surgery showed little improvement.  It was 
stated that the veteran was on daily prescription steroid 
nasal sprays, and required frequent antibiotic therapy.  It 
was also stated that the veteran had severe allergic rhinitis 
which caused and aggravated his sinus disability.  

In September 1996, two VA prescription forms dated in April 
and May 1996 respectively, were associated with the claims 
file.  On the April 1996 form, a request to excuse the 
veteran from work for 2 weeks and for 2 weeks of half days, 
was written.  On the May 1996 form, a physician noted that no 
heavy lifting or activity for one week.  

In a November 1996 statement, Thomas Schneider, M.D., stated 
that on examining the veteran, the nose revealed atrophy, 
crusting and exudate, bilaterally.  The chest was clear with 
end expiratory wheezes or forced expiration.  Spirometry 
showed FVC of 4.85, and an FEV1 of four liters with the ratio 
of 82%.  It was noted that this was within normal limits.  

In November 1996 the veteran and his wife appeared at a 
hearing at the RO.  Generally, the veteran reported on his 
disabilities and stated that he had many upper respiratory 
infections, and that his symptoms had increased.   He 
reported having crusting, blockage, drainage and pressure in 
the nasal area.  His wife discussed hearing the veteran 
wheeze at night as well as his other symptoms.  A complete 
transcript is of record.  

In November 1996, the RO separated and recharacterized the 
veteran's rhinitis with asthmatic bronchitis rated as 10 
percent.  His disabilities were characterized as chronic 
rhinitis with sinusitis, rated as 10 percent and bronchial 
asthma, rated as 10 percent.  

In September 1998, the veteran was examined by VA for 
disability evaluation.  The veteran reported that since his 
nasal surgery he was able to breathe through his nose, but 
had some problems while lying down at night.  He reported 
having no purulent discharge and no dyspnea at rest or on 
exertion.  He stated that he could walk up three flights of 
steps without becoming short of breath.  He stated that he 
took no prescription medicines, and that he used no oxygen or 
inhalers.  He denied cough, hemoptysis and recent attacks of 
asthma.  He stated that he took over the counter 
antihistamines for seasonal rhinitis but used no metered dose 
inhaler.  Examination showed the sinuses were nontender, 
nasal mucosa was pink and nonedematous.  The chest was clear 
to auscultation.  PFTs showed FVC was 103% of predicted; FEV 
was 102% of predicted; FEV ratio was 82; and FEF rate 20-75% 
was 4.21 which was 95% of predicted.  X-rays of the chest 
were reported to be essentially normal.  The diagnoses were: 
seasonal allergic rhinitis; history of deviated nasal septum 
and chronic sinusitis status post surgical repair; history of 
asthma as a child--current PFTs with no evidence of 
respiratory compromise--PFTs are totally normal.  

During the pendency of the veteran's claim, the respiratory 
system rating criteria were changed.  The veteran is entitled 
to have his claims evaluated under both the old and the new 
criteria, and have the criteria most favorable to his claims 
applied. Karnas v. Derwinski, 1 Vet. App. 308 (1991). 
Therefore, both the old and new respiratory rating criteria 
will be considered.


Chronic Rhinitis with Sinusitis

Maxillary sinusitis is rated under 38 C.F.R. § 4.97, Code 
6513.  Under the version of that Code in effect prior to 
October 7, 1996, a 50 percent rating was assigned for 
postoperative maxillary sinusitis, following radical 
operation, with chronic osteomyelitis requiring repeated 
operations.  A 30 percent rating was assigned for severe 
maxillary sinusitis, with frequently incapacitating 
recurrences, severe and frequent headaches, purulent 
discharge or crusting reflecting purulence.  A 10 percent 
rating was assigned for moderate maxillary sinusitis, with 
discharge or crusting or scabbing, infrequent headaches.

Under the current version of Code 6513, a 50 percent rating 
applies in the following instances: following radical surgery 
with chronic osteomyelitis, or; near constant sinusitis 
characterized by headaches, pain and tenderness of the 
affected sinus, and purulent discharge or crusting after 
repeated surgeries.  The criteria for a 30 percent rating 
are: three or more incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; more than six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  A 10 percent 
rating is warranted with one or two incapacitating episodes 
per year of sinusitis requiring prolonged (lasting four to 
six weeks) antibiotic treatment, or; three to six non- 
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.  In a 
notation following Code 6513, an incapacitating episode of 
sinusitis is described as one that requires bed rest and 
treatment by a physician.

The Board finds that an increased rating beyond 10 percent 
for sinusitis is not warranted under either the old and new 
rating criteria for sinusitis. The records do not reflect 
that the veteran has frequently incapacitating occurrences 
severe and frequent headaches, a purulent discharge or 
crusting.  Neither do the records reflect that the veteran 
has 3 or more incapacitating episodes a year requiring 
prolonged antibiotic treatment or more than six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.  It 
is noted that the veteran recently reported having no 
purulent discharge and that he took no prescription drugs.

Prior to the October 1996 amendments to the rating criteria, 
Code 6501 governed ratings for atrophic, chronic rhinitis.  
Under the former criteria, a 30 percent evaluation required 
moderate crusting, ozena and atrophic changes. A 50 percent 
evaluation required massive crusting and marked ozena with 
anosmia.  See 38 C.F.R. § 4.97, Diagnostic Code 6501 (1996).  
The objective medical evidence does not indicate moderate 
crusting, ozena, anosmia, or atrophic changes. Therefore, the 
criteria for a 30 percent rating or higher are not 
approximated. 

Turning to the revised rating criteria for rhinitis, a higher 
evaluation of 30 percent is warranted if polyps are present.  
The 50 percent rating was eliminated under the revised rating 
criteria. See 38 C.F.R. § 4.97, Diagnostic Code 6522 (1999). 
The Board finds that because polyps are not medically shown, 
a 30 percent rating under the revised criteria is not 
warranted. Consequently, the veteran is not entitled to a 
rating in excess of 10 percent for his disability based on 
either the current or the former criteria for the rating of 
respiratory diseases.

The Board finds that the 10 percent evaluation currently 
assigned adequately represents the degree of disability shown 
by the evidence of record.  Consequently, rating beyond 10 
percent rating is not warranted. 38 C.F.R. § 4.31. 

Accordingly, the veteran does not meet the criteria for a 
rating in excess of 10 percent for his chronic rhinitis with 
sinusitis under either the former or the present applicable 
regulations.  The Board also finds no showing that the 
veteran's disability reflects so exceptional or so unusual a 
disability picture as to warrant the assignment of an 
increased evaluation on an extra-schedular basis. In this 
regard, the Board notes that the veteran's service connected 
disability is not shown to have significantly impacted his 
employment (beyond that which is contemplated in the ratings 
assigned). The Board also notes that the service-connected 
condition has not been shown to warrant frequent periods of 
hospitalization or to otherwise render impractical the 
application of the regular schedular standards. In the 
absence of evidence of such factors, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) (1999).  See 
Bagwell v. Brown, 9 Vet. App. 157, 158-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).



Bronchial Asthma

Under the prior criteria of Diagnostic Code 6602 for 
bronchial asthma, mild symptoms with paroxysms of asthmatic 
type breathing (high pitched expiratory wheezing and dyspnea) 
occurring several times a year with no clinical findings 
between attacks warrant a 10 percent disability rating. A 30 
percent rating is warranted for moderate symptoms with 
asthmatic attacks rather frequent (separated by only 10-14 
day intervals) with moderate dyspnea on exertion between 
attacks. A 60 percent rating is warranted for severe symptoms 
with frequent attacks of asthma (one or more attacks weekly), 
marked dyspnea on exertion between attacks with only 
temporary relief by medication, more than light manual labor 
precluded. Pronounced symptoms with asthmatic attacks very 
frequently with severe dyspnea on slight exertion between 
attacks and marked loss or weight or other evidence of severe 
impairment of health warrants a 100 percent disability 
rating. 38 C.F.R. § 4.97, Diagnostic Code 6602 (1996).

In October 1996, the rating criteria for the respiratory 
system were revised. 61 Fed.Reg. 46,720 (1996).  Under the 
revised criteria of Diagnostic Code 6602 for bronchial 
asthma, a 10 percent rating is warranted for FEV-1 of 71 to 
80 percent of predicted, or; FEV-1/FVC of 71 to 80 percent, 
or; where intermittent inhalational or oral bronchodilator 
therapy are necessary. A 30 percent rating is warranted for 
FEV-1 of 56 to 70 percent of predicted, or; FEV-1/FVC of 56 
to 70 percent, or; where daily inhalational or oral 
bronchodilator therapy, or inhalational anti-inflammatory 
medication are required. A 60 percent rating is warranted for 
FEV-1 of 40 to 55 percent of predicted, or; FEV-1/FVC of 40 
to 55 percent, or; at least monthly visits to a physician for 
required care of exacerbations, or; intermittent (at least 
three per year) courses of systemic (oral or parenteral) 
corticosteroids. A 100 percent rating is warranted for FEV-1 
less than 40-percent of predicted, or; FEV-1/FVC less than 40 
percent, or; more than one attack per week with episodes of 
respiratory failure, or; the requirement for the daily use of 
systemic (oral or parenteral) high dose corticosteroids or 
immuno-suppressive medications. In the absence of clinical 
findings of asthma at the time of examination, a verified 
history of asthmatic attacks must be of record. 38 C.F.R. § 
4.97, Diagnostic Code 6602 (1999).

The criteria for a 30 percent rating under the old DC 6602 
are not met. There are no clinical descriptions of the 
disability in terms equivalent to moderate disability.  The 
veteran has denied recent attacks of asthma and has reported 
no dyspnea.

The veteran does not meet the criteria for a 30 percent 
rating under the new criteria of DC 6602, for bronchial 
asthma. On PFT testing in September 1998. PFT testing was 
normal.  There were no findings that would approximate the 
criteria for a 30 percent rating under the new provisions of 
DC 6602.

The Board must also consider Diagnostic Code 6600.  The 
"old" criteria, in effect prior to October 7, 1996, 
provided that a 10 percent rating was warranted when the 
chronic bronchitis was mild with a slight cough, no dyspnea, 
and few rales. A 30 percent rating was warranted when chronic 
bronchitis was moderately severe with a persistent cough at 
intervals throughout the day, considerable expectoration, 
considerable dyspnea on exercise, rales throughout the chest, 
and beginning chronic airway construction. 38 C.F.R. § 4.97, 
Code 6600 (1996).

Under the "new" rating criteria, which became effective on 
October 7, 1996, a 10 percent rating is warranted for chronic 
bronchitis when pulmonary function testing reveals a FEV-1 of 
71- to 80 percent predicted; or, a FEV-1/FVC of 71 to 80 
percent; or, diffusion capacity of the lung for carbon 
monoxide by the single breath method (DLCO (SB)) of 66 to 80 
percent predicted. A 30 percent rating is warranted for 
chronic bronchitis when there is a FEV-1 of 56 to 70 percent 
predicted, or FEV-1/FVC of 56 to 70 percent, or DLCO (SB) of 
56 to 65 percent predicted. 38 C.F.R. § 4.97, Code 6600 
(effective October 7, 1996).  

None of the veteran's PFT results meet the criteria for a 30 
percent evaluation as provided under the new provisions of DC 
6600.  It is noted that his PFTs have been found to be 
normal.   Under the old DC 6600, the veteran would not 
qualify for a 30 percent evaluation.  There is no showing of 
moderately severe symptoms with a persistent cough at 
intervals throughout the day, considerable expectoration, 
considerable dyspnea on exercise, rales throughout the chest, 
and beginning chronic airway construction.  Accordingly, the 
Board finds that the criteria for a rating greater than 10 
percent are not met, under the old or new schedule.

The veteran's bronchial asthma has not required any periods 
of hospitalization since service. Therefore, it cannot be 
concluded that it requires frequent periods of 
hospitalization. The Board finds that this record does not 
show that his disability causes marked interference with 
employment or warrants referral for consideration of an 
extra-schedular rating.

The Board is unable to find any basis for granting a rating 
in excess of 10 percent for the service connected bronchial 
asthma.  


Temporary Total Disability Rating

The veteran is seeking a temporary total convalescent rating 
based on septoplasty surgery in 1996.  The appellant is 
service-connected for chronic rhinitis with sinusitis and for 
bronchial asthma.   On April 22, 1996, the veteran underwent 
a septoplasty.  No complications were noted on the operation 
report.   He was seen three days later for a follow-up 
examination.  It was noted that post-septoplasty, he was 
doing well, and was advised to continue nose sprays.  The 
veteran was then seen one week post surgery, and he 
complained of nasal discharge.  Mucous was suctioned and the 
impression was that he was doing well status-post his 
surgery.    On May 16, 1996, he was reported to be doing well 
and was stable.  

In September 1996, two VA prescription forms dated in April 
and May 1996 respectively, were associated with the claims 
file.  On the April 1996 form, a request to excuse the 
veteran from work for 2 weeks and for 2 weeks of half days, 
was written.  On the May 1996 form, a physician noted that no 
heavy lifting or activity for one week.  

A total disability rating will be assigned when it is 
established that a service-connected disability required a 
period of convalescence following inpatient or outpatient 
hospitalization for a surgical procedure which resulted in 
the following: (1) at least one month of convalescence; (2) 
surgery which resulted in severe postoperative residuals, 
such as incompletely healed surgical wounds, stumps, or 
recent amputations, therapeutic immobilization of one major 
joint or more, application of a body cast, or the necessity 
for house confinement, or the necessity for continued use of 
a wheelchair or crutches (regular weightbearing prohibited); 
or (3) immobilization by cast, without surgery, of one or 
more major joints. 38 C.F.R. § 4.30(a).

In the instant case, the appellant's postoperative course was 
uncomplicated.  Follow-up reports state that he continued to 
do well.  A temporary total rating is assigned if at least 
one month of convalescence is necessitated by surgery. See 38 
C.F.R. § 4.30(a). As the appellant reported no problems up to 
two weeks following the surgery, and the VA notes from 
physicians indicate the necessity for no more than 2 weeks of 
not working, the need for a month of convalescence has not 
been shown.

The VA outpatient treatment reports following the septoplasty 
did not reveal severe postoperative residuals, such as 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches. 

The medical evidence does not reveal the need for 
convalescence. As such, the veteran's contentions are 
outweighed by the medical evidence of record, which show an 
uncomplicated recovery.  Accordingly, the criteria for a 
temporary total rating based on the need for convalescence 
have not been met. 38 C.F.R. § 4.30.



ORDER

An increased evaluation for chronic rhinitis with sinusitis 
is denied.  

An increased evaluation for bronchial asthma is denied.   

3.  Entitlement to a temporary total disability rating for 
convalescence purposes based on surgery in April 1996 is 
denied.  


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

